 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make Clyde Crider whole for any loss of pay suffered because ofthe discrimination against him.LOCAL UNION 595, INTERNATIONAL ASSOCIATIONOF BRIDGE, STRUCTURAL AND ORNAMENTALIRONWORKERS, AFL,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.HANCOCK TRUCKING, INC.IandOFFICE EMPLOYEES INTERNATIONALUNION, LOCAL 33, AFL.Case No. 6-CA-758. July 8, 1954Decision and OrderOn March 2, 1954, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, Finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended dismissal of thoseallegations.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief.The Respondent fileda brief in support of the Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and the briefs, and the entire recordin the case, and hereby adopts the fndings, conclusions, and recom-mendations of the Trial Examiner, with the exceptions, modifications,and additions noted below.1.We agree with the Trial Examiner that the Respondent, in vio-lation of Section 8 (a) (1) of the Act, by its interrogation of andthreats toWilliam Taylor on September 29, 1953, interfered with,restrained, and coerced employees in the exercise of rights guaranteedunder Section 7 of the Act.2.We further agree with the Trial Examiner that the Respondentdid not, in violation of Section 8 (a) (3) of the Act, dischargeAngeline Greco and Philomena Pesce because of their membershipand activities in the Union.As noted in part by the Trial Examinerin his Intermediate Report, uncontradicted evidence reveals that, notonly had the decision to discharge Greco and Pesce during the weekIThe name of the Respondent appears as corrected at the hearing109 NLRB No. 9. HANCOCK TRUCKING, INC.81of September 28, 1953, been made on Monday evening, September 28,1953, and prior to any knowledge by the Respondent of union activityby its employees, but also, that the decision to make said dischargeseffective on Thursday, October 1, 1953, had been made on Tuesday,September 29, 19.53, and prior to the time that the Respondent hadknowledge that Greco and Pesce were members of the Union. Suchknowledge on the part of management is a prime requisite to establishillegalmotivation.2Accordingly, as the record does not warrant the conclusion that thedischarges of Greco and Pesce were effectuated because of the Re-spondent's knowledge of union activity, we concur with the TrialExaminer, and find no basis upon which to make a finding that theseemployees were discharged in violation of Section 8 (a) (3) of theACt.3OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Hancock Trucking, Inc.,McNees Rocks, Pennsylvania, its agents, successors, and assigns, shall :1.Cease and desist from discouraging self-organization or con-certed activities among employees for their mutual aid and protec-tion as guaranteed in Section 7 of the Act, by interrogating employeesconcerning, or by threatening employees with economic reprisals be-cause of, such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its terminal in McKees Rocks, Pennsylvania, copies ofthe notice attached to the Intermediate Report marked "AppendixA." 4 Copies of said notice, to be furnished by the Regional Directorfor the Sixth Region, shall, after being duly signed by a representativeof the Respondent, be posted by it immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to office employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for the Sixth Region, in writing,within ten (10) days from the date of this Order, as to what steps theRespondent has taken to comply herewith.2 SeeINeahoff Bros, Pack, era,103 NLRB 451 at 4553 SeeTronsfit of California, Inc.,101 NLRB 706 at 707-708.4This notice shall be amended by substituting for the words"The Recommendationsof a Trial Examiner," the words "A Decision and Order." In the event that this Orderis enforced by a decree of the United States Court of Appeals,there shall be substitutedfor the words"A Decision and Order,"the words"A Decree of the United States Courtof Appeals,Enforcing an Order " 82DECISIONSOF NATIONAL LABOR RELATIONS BOARDIT IS FURTFIER ORDERED that the allegations of the complaint to theeffect that the Respondent unlawfully discharged and failed to rein-state Angeline Greco and Philomena Pesce, be, and they hereby are,dismissed.Intermediate ReportSTATEMENT OF THE CASEThe primary issue herein concerns the discharges of Angeline Greco and Philo-mena Pesce on October 1, 1953.Counsel forthe GeneralCounsel contends theywere discharged because of their membership and activities in Office Employees Inter-national Union,Local 33, AFL,herein called the Union.Hancock Trucking, Inc.,herein called Respondent,contends they were discharged for legitimate and valideconomic reasons in an endeavor to improve its financial condition at the terminaland warehouse at McKees Rocks, Pennsylvania.'FINDINGS OF FAC IEarly in 1953 Respondent undertook to improve its financial condition at McKeesRocks, and with this aim moved Ray Vega, in February 1953, from its principaloffices in Evansville, Indiana, to McKees Rocks, as office managerThe situationhad not improved substantially in June 1953 when Vega resignedVega was replacedby David Meeker in the middle of June 1953At that time there was "quite a back-log of work" and the accounts receivable were $87,000 delinquent ($87,000 was dueand owing to Respondent).Meeker was instructed to improve the situation regard-ing accounts receivable and the office generally.In order to measure the efficiency of the terminal in collecting monies due andowing, Respondent has developed a formula resulting in what is known as a "col-lection factor," represented by a numerical figure.The method of computing thiscollection factor and its full significance is not clear to the undersigned.However,there is no doubt from this record that in gauging efficiency Respondent relied uponthe collection factor and that decreasing this factor was a major goalGenerally, alow collection factor indicates high efficiency and vice versa.Respondent seeks tohave a collection factor of just under 40 percent.In April 1953 the collection factor at McKees Rocks was 109 percent. It droppedto between 80 percent and 90 percent in May. The record does not reveal what thisfactor was in June but the inference is that it was considerably higher than 40 percent.When Meeker became office manager in June 1953, he was instructed to get thecollection factor down as close as possible to 40 percent.He at once instigated acampaign to clear up the accounts receivable. It was anticiapted that within 30 daysand in not more than 60 days the accounts receivable would be reduced to wherethe collection factor was near 40 percentNevertheless, the collection factor by theend of July was 66.10 percent and by the end of August was near 66.12 percent.Officials from Respondent's home office were constantly in communication withMeeker demanding that more improvement be made with respect to the accountsreceivable and suggestions were made that Meeker discharge some or all of theoffice force, if necessary, to improve these accounts.Meeker was reluctant to makeany discharges.Nevertheless, in August and September he contacted an employmentservice (Rox Office Service Company) in an endeavor to get competent clericalworkers.Difficulty was experienced in obtaining qualified persons who would acceptemployment at Respondent's McKees Rocks place of business. Several persons wereinterviewed but for various reasons did not become employeesFinally, on or aboutSeptember 15, 1953, Shirley Saffa was employed and she began working forRespondent on September 22, 1953.Meanwhile pressure from Respondent's home office to clear up the accountsreceivable situation became more intense and it was indicated to Meeker and toTerminal Manager Sam Framiglio that they would have to achieve more satisfactoryresults or risk the possibility of their being changed (transferred or discharged).On Friday, September 18, 1953, there was a meeting in the terminal manager'soffice and those present (Framiglio and office employees Fenk, Taylor, Greco, Pesce,iand places of business in 10 States and is engaged in the transportation of tieight, in intra-state and interstate commerce, by motor vehiclesTheie i, no ie,ue hoieui concerningjurisdiction HANCOCK TRUCKING, INC.83and Rogers) were informed by Meeker that the situation concerning accounts receiv-able was not satisfactory and that if the "collection factor" was not decreased to 40percent all their jobs were in danger, including his own and Framiglio's.Roy R. Brown, Respondent's comptroller, visited the terminal involved hereinSeptember 20 to 22, 1953.During this visit Brown told Meeker, that he (Meeker)had been at the terminal "long enough to have achieved more results than had beenaccomplished" and that "in order to vindicate his [Meeker's) transfer here [toMcKees Rocks] and the money we [Respondent] were paying him, that he wouldhave to accomplish our objective [get the collection factor near 40 percent] or wewould have to replace him."Meeker indicated to Brown that he (Meeker) washaving difficulty getting office employees "to change their methods or follow instruc-tions" and to work overtime. Brown told Meeker he (Brown) wanted better results,that it was up to Meeker to get them even if he (Meeker) had to change personnelto get them, and that Meeker's job was in jeopardy unless better results were achieved.Brown left to Meeker's discretion whether replacement of personnel should be made,but indicated he (Brown) believed replacements necessary.Brown was satisfiedthat there were a sufficient number of officeworkers to handle the volume of work.Brown was also concerned about "difficulty getting reports" which his office in Evans-ville, Indiana, required and suggested that Meeker "prevail upon [the cashier-Greco] to take on additional functions" since "seemingly" 2 she was in a positionto do so. Brown and Meeker also discussed giving the employees a bonus as anincentive to get them to work harder to get the collection factor to less than 40percent.On September 22, 1953, Meeker offered a bonus "of $25 a month" and a $2 perweek wage increase to office employees Taylor, Pesce, Greco, Fenk, and Rogers ifthe accounts receivable were decreased to where the collection factor was in theneighborhood of 40 percent.The inference from the entire record is that to obtainthis bonus and increase the employees were to accomplish, or at least approach, thisresult by the end of the month.At about this date, Meeker also sought to have theoffice employees work overtime.On various dates thereafter (and prior thereto)various individuals, but not all office employees on the same date, did in fact workovertime .3About the middle of September 1953, office employees Fenk, Taylor, Greco,Pesce, and Mozurak discussed joining a union for office employees.Thereafter ashop committeeman of the union which represents Respondent's truckdrivers, dock-hands, and helpers was contacted and the office employees were referred to the Unioninvolved herein.A meeting with the Office Employees Union was scheduled forSeptember 26.During the week beginning September 21, 1953, office employee Fenk askedTerminal Manager Framiglio whether "anybody was to be fired" and upon beingtold that he (Framiglio) "didn't know anyone was going to be laid off" requestedthat in the event "anybody was going to be" laid off that person be given notice ofsuch layoff before the layoff was made effective.4 Framiglio answered that "wasup to Mr. Meeker."On Saturday afternoon, September 26, 1953, Fenk, Taylor, Greco, Pesce, andMozurak signed union membership application forms at the headquarters of theOffice Employees Union located in Pittsburgh and Fenk was designated shopsteward .5On several occasions throughout the events outlined above, Morris, Respondent'soperation manager, visited the terminal involved herein and suggested replacementof the two employees whom he believed primarily responsible for the condition ofthe accounts receivable.On Monday, September 28, Morris told Meeker to dis-2 From Brown's casual observation.3Respondent's brief states that the office employees were informed on September 22"that they would have to work overtime every night until the end of the month."Although there is testimony that such is a fact, the undersigned, on the basis of the entirerecord, is not convinced that the evidence warrants a finding to this effect.Also, theundersigned is not convinced that employees not working overtime on particular datesrefused to so work.The record reflects they may not have been asked to work Qvertimeon those dates and, if asked, may have been excused4 It had not been the practice or custom of Respondent to give such notice.5Neither Greco nor Pesce became an officer or steward for the Union and Greco testi-fied she did not "do anything to try to help organize the employees" other than to go tothismeeting.There is no evidence that Peace was more active than Greco on behalf ofthe Union.334811--155-vol. 109-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge these employees by the end of the week, or be replaced himself.AlthoughMorris may not have referred to Greco and Pesce by name, it is apparent from therecord herein that he was referring to these two employees and that Meeker sounderstood.6On Monday, September 28, after Respondent's usual working hours, Meeker em-ployed Dorothy Naves, who at that time had a part-time job with an advertisingagency.Naves was informed that Meeker did not know exactly when he wouldactually need her but, nevertheless, she was assured of a job and he did not want herto seek other employment.Naves was promised 3 days' pay, without performingany work, in return for her promise to be available to start work on short notice.On Tuesday, September 29, Meeker and Framiglio decided that on the followingThursday, October 1, Greco and Pesce would be discharged.?During the morning on September 29, Mike Robic, operations manager at theterminal, told Meeker and Framiglio that he (Robic) had overheard a conversationbetween office employee Florence Fenk and the steward for the union which repre-sents the truckdrivers, dockhands, and helpers, in which Fenk and this steward dis-cussed a union for officeworkers.That evening (September 29) office employeeWilliam J. Taylor was called back to the terminal and interrogated about the unionactivities of the office employees.Taylor, in response to questions by Meeker, statedthat Fenk, Greco, and Pesce were probably in the Union and indicated his owninterest in the Union.Meeker indicated to Taylor that he (Meeker) was opposedto the union activities of the office employees and was going to stop them andcautioned Taylor that union activities by him (Taylor) might lead to his (Taylor's)discharge.Meeker also told Taylor that Greco and Pesce "would be fired that week"and asked him (Taylor) not to mention it.8Before noon on October 1, Naves (the individual subject to call on short notice)received a message that she was to report for work at Respondent's place of busi-ness the next day.Before 5 p. m., on October 1, she telephoned Meeker and heconfirmed this report.Naves appeared at the terminal on October 2, but did notbeginworking that day because there was a picket line. She started workingOctober 5.At 9.30 a. in. on October 1, Meeker called Frances S. Yeschka, operator of theRox Office Service Company, and asked for a replacement for one of the girls.Yeschka contacted Theresa Babro and made an appointment for her to see Meekerafter working hours that date.At 7 o'clock that night Babro conferred with Meeker.Meeker wanted her to start work the following morning but Babro insisted it wasnecessary to give her present employer 1 day's notice.Babro was employed byMeeker and it was agreed that she would report for work the following Monday,which she did.Between 2 and 3 p. m. on Thursday, October 1, Meeker and Framiglio went outto lunch.En route they stopped at the post office where Meeker received a registeredletter from the Union dated September 29, 1953, stating that the Union representedthe office employees and requesting a meeting for the purpose of establishing acollective-bargaining agreement.Meeker and Framiglio discussed the effect of thisletter upon the plan to discharge Greco and Pesce but,because of an investigation ofthefts being conducted that afternoon,did not give the matter their full attentionuntil about 4:30 p. m.At this time Meeker telephoned Brown, Respondent's comp-"The evidence reveals that Greco's primary duties concerned the accounts receivable andthat a substantial portion of Pesce's,and of other officeworkers,duties concerned theseaccountsR'hile there is some question in the mind of the undersigned as to whetherPesce was more responsible for the condition of these accounts than some of the otherofficeworkers there is no doubt that she properly could be, and was, held responsibleby MorrisThe undersigned cannot find that Morris' belief, noted above, was unwarranted'+The testimony is not consistent as to whether this decision was made on Monday orTuesday.The inference from the entire record is, and the undersigned finds, that it wasmade on Tuesday and before the conversation with Taylor hereinafter outlined. Also it isnot clear why Thursday instead of Fr day (payday) was selected as the date for the dis-charges, but the record is clear that it was determined that Thursday was to be the effec-tive date (the last day these employees would work)8Taylor testified that Meeker told him that he (Meeker) was going to fire all the girlsin the office and get new ones but that he (Meeker) would like to keep Pesce "because sheis the best worker'The record herein indicates that Meeker. on this occasion, probablydid threaten to combat organizational efforts by firing all the girls in the office.`everthe-less, in the lielit of the entire record it does not appear probable that Meeker said liewould like to keep Pesce"because she is the best worker."The undersigned finds the factsto be as noted above. HANCOCK TRUCKING, INC.85troller, in Evansville, Indiana, and asked him the effect, if any, of the letter upon thecontemplated discharges.Brown told Meeker to contact Morris 9 in Indianapolis.Meeker had some difficulty contacting Morris, since Morris was attending a meet-ing, and did not talk with him until about the time the office employees left theterminal for the day.Morris told Meeker the union letter had no effect on the mat-ter,and, upon being told that the employees had already left the terminal, toldMeeker to send them telegrams terminating their employment."By telegram dated and delivered October 1, 1953, Meeker advised Greco andPesce:Due to unavoidable circumstances your services are no longer required asof this dateOctober 1st.Your checks will be mailed to you along with threedays severance pay."Naves and Babro, the two employees who reported for work on October 5,replaced Greco and Pesce.The accounts receivable outstanding at the end of September were $68,506.13; bythe end of October they had dropped to $47,022.65. The collection factor at the endof October was 42.92 percent. In September it was 58 81 percent.At the hearingon December 18, 1953, Brown, Respondent's comptroller, testified "At the end of.November, I believe it to be less than 40."ConclusionsAs noted above, the evidence reveals that the decision to discharge Greco and'Pesce was made prior to September 29 and the effective date of such dischargeswas determined prior to the meeting with Taylor on September 29 where TaylortoldMeeker that Greco and Pesce were "probably in the Union." There is no directevidence that Respondent was aware of the union membership of Greco and Pesceprior to the evening of September 29 and the evidence adduced is not sufficient towarrant an inference of such knowledge prior to that date. Furthermore, if it beassumed that these discharges were not contemplated and the effective date therefor-not determined until after Respondent became aware of the union activities of itsofficeworkers and that Respondent was motivated by a desire to discourage suchunion activities, a question arises as to why Respondent discharged mere members.of the Union instead of known or suspected leaders thereof (Fenk and Taylor).Added emphasis is given to this query since the record reveals that apparently Re-spondent has specific grounds for discharging Taylor and the Union's majority statuswould have been affected by his discharge (the Union had only a bare majority). Inview of the foregoing the undersigned recommends that the allegations of the com-plaint concerning Greco and Pesce be dismissed.'As noted above, on September 29, officeworker Taylor was called back to theterminal after office hours and interrogated about the union activities of the office-workers and told that Respondent was opposed to such activities and might resortto discharges to combat them and that he (Taylor), too, might lose his job if heengaged in such activities.Respondent, conceding that such conduct is violative ofthe National Labor Relations Act, as amended, herein called the Act, asserts thatitwould not effectuate the policies of the Act to recommend a cease-and-desist orderwith respect to this matter since the interrogation and threats took place during asingle discussion with one employee.The undersigned rejects this contention. Inthe opinion of the undersigned these illegal activities go to the very heart of theAct and indicate a purpose to defeat self-organization of employees and the Actwill be thwarted unless an adequate remedy is provided.OMorris' duties as operation manager included handling of matters pertaining to per-sonnel and labor relations.10Morris frequently used telegrams to discharge employees11 It is the practice of Respondent to give notice of discharge the same day an employeeis to be relieved from duty and also to give severance pay of from 3 days to aweek in lieuof advance noticeu At the hearing before the undersigned, ev.dence was received concerning specific in-stances-of alleged inefficiency, lack of cooperation, and absenteeism by Greco and/or Pesce.Assuming,arguendo, that Respondent's evidence with respect to these matters does notstand up under scrutiny, nevertheless, the preponderance of the evidence taken does notestablish that Gieco and Pesce were discharged because of their membership and activitiesin the Union.Accordingly, the undersigned is not resolvingthe issueswith respect to thesematters. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDULTIMATEFINDINGSAND CONCLUSIONSIn summary, the undersigned finds and concludes:1.Office Employees International Union, Local 33, AFL, is a labor organizationwithin themeaningof the Act.2.Hancock Trucking, Inc., is engaged in commerce within the meaning of theAct.3.By its interrogation of, and threats to, William Taylor on September 29, 1953,Respondent interfered with, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act and thus engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices occurring in connection with the opera-tions of Respondent's business, have a close, intimate, and substantial relation totrade, traffic and commerce among the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow of commerce.5.The evidence adduced does not establish that Respondent engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (3) of theAct.[Recommendations omitted from publication.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a trial examiner of the National Labor Rela-tions Board and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:WE WILL NOT discourage self-organization or concerted activitiesamong em-ployees for their mutual aid and protection as guaranteed in Section 7 of theAct by interrogating employees concerning, or by threatening employees witheconomic reprisals because of, such activities.All ouremployees are free to become,remain,or to refrain from becoming orremaining members of any labor organization except to the extent that such rightmay be affected by an agreement in conformity with Section 8 (a) (3) of theNational Labor Relations Act.HANCOCK TRUCKING, INC.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.PAuI STEVENS, RECEIVER OF CAROLINA SCENIC STAGES, A CORPORATION;CAROLINA SCENIC STAGES, AS A CORPORATION AND AS DEBTOR IN POS-SESSION; AND HAMISH TURNERandBROTHERHOOD OF RAILROADTRAINMEN, F. L. PICOTTE LODGE No. 1038.Case No. 11-CA-543.July 9,1954Decision and OrderOn November 23, 1953, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-109 NLRB No. 17.